           Case
            Case:
                3:10-cv-03328-RS
                  18-80121, 12/21/2018,
                                   Document
                                        ID: 11131064,
                                              399 Filed
                                                      DktEntry:
                                                        12/28/189, Page
                                                                   Page 11 of
                                                                           of 11



                       UNITED STATES COURT OF APPEALS                        FILED
                              FOR THE NINTH CIRCUIT                           DEC 21 2018
                                                                          MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS
MICHAEL E. DAVIS; et al.,                          No.    18-80121

                   Plaintiffs-Petitioners,         D.C. No. 3:10-cv-03328-RS
                                                   Northern District of California,
 v.                                                San Francisco

ELECTRONIC ARTS, INC.,                             ORDER

                   Defendant-Respondent.

Before: LEAVY and HURWITZ, Circuit Judges.

         Petitioners’ opposed motion for leave to file a reply in support of the petition

(Docket Entry No. 6-2) is granted. The reply has been filed.

         The court, in its discretion, denies the petition for permission to appeal the

district court’s August 17, 2018 order denying class action certification and

September 5, 2018 order denying leave to seek reconsideration. See Fed. R. Civ.

P. 23(f); Chamberlan v. Ford Motor Co., 402 F.3d 952 (9th Cir. 2005).

         The motion to transmit a physical exhibit (Docket Entry No. 3) is denied as

moot.

         The motion to maintain documents under seal will be addressed by separate

order.




AC/MOATT
